Opinion issued June 7, 2018




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-18-00053-CR
                           ———————————
                RAYMOND DANIEL HUCKABEE, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 426th District Court
                            Bell County, Texas
                        Trial Court Case No. 76292


                         MEMORANDUM OPINION

      Raymond Daniel Huckabee pleaded guilty to the offense of improper relations

with a student and was sentenced to 6 years’ imprisonment, but the sentence was

suspended and Huckabee was placed on community supervision for 6 years. The

State subsequently moved to revoke suspension of the sentence and the trial court
found true one of the State’s allegations of a violation of the conditions of

community supervision. The trial court imposed a sentence of 6 years’ imprisonment

and a $1,000.00 fine.

      On appeal, Huckabee’s appointed counsel has filed a motion to withdraw,

along with a brief, stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807,

812 (Tex. Crim. App. 1978). Counsel indicates that he has thoroughly reviewed the

record and is unable to advance any grounds of error that warrant reversal. See

Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193 S.W.3d 153, 155

(Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Counsel advised Huckabee of his right to access the record and provided him

with a form motion for access to the record. Counsel further advised Huckabee of

his right to file a pro se response to the Anders brief. Huckabee did not request access

to the record and did not file a pro se response.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds


                                           2
for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400

(emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–

27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing court

determines whether arguable grounds exist by reviewing entire record). We note that

an appellant may challenge a holding that there are no arguable grounds for appeal

by filing a petition for discretionary review in the Texas Court of Criminal Appeals.

See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney James H. Kreimeyer must immediately send Huckabee the

required notice and file a copy of the notice with the Clerk of this Court. See TEX.

R. APP. P. 6.5(c). We dismiss any pending motions as moot.



                                   PER CURIAM
Panel consists of Justices Keyes, Bland, and Massengale.
Do not publish. TEX. R. APP. P. 47.2(b).



1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
                                           3